DETAILED ACTION
This office action response the amendment application on 03/07/2022.
Claims 1-10, 21-22, and 25-32 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (lDSs) submitted on March 11, 2022, and January 06, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
This is in response to the amendments filed on 07 March, 2022.  No Claims have been amended.  Claims 11-20, and 23-24 have been withdrawn from consideration.  Claims 1-10, 21-22, and 25-32 are pending and have been considered below.

Response to Arguments
Claims 1 and 6 were objected due to informalities. Claims 1 and 6 have been amended to overcome these informalities. The objected due to informalities has been withdrawn in view of applicant’s response. 

Applicant's arguments filed March 07, 2022 have been fully considered but they are not persuasive.
The applicant argues see pages 2-5, of the Remarks that YANG et al. in view of ZHANG et al. fails to show or suggest the element of Feature D:  “a MAC CE corresponding to the MAC PDU subheader containing the MAC CE expanded-type indication information comprises an MAC CE type index used to indicate an expansion type to which the MAC CE belongs, and N is an integer greater than or equal to 1” as set forth in claim 1. Examiner respectfully disagrees. First, the Examiner would like to remind the Applicant's that the rejection based on the broadest reasonable interoperation of the claims. 
In Feature D, D1 discloses a MAC CE corresponding to the MAC PDU subheader (see, the MAC PDU header contains multiple MAC PDU subheaders, Each MAC PDU subheader corresponds to one MAC SDU, MAC CE (see D1 attached, page 2, machine translation) containing the MAC CE expanded-type indication information (see, the description of each indication information, (see D1 attached, page 2, machine translation). D1 appears to be silent to the instant claim, however D2 further discloses comprises an MAC CE type index used to indicate an expansion type to which the MAC CE belongs, and N is an integer greater than or equal to 1, (see, D2, [0164], the MAC sub-headers sequentially correspond to units (MAC CEs, MAC SDUs, or padding) in the MAC payload, a first MAC CE in the at least one first-type MAC CE carries information corresponding cell indexes, (see, [0013-0015]), and in addition, the first activation/deactivation MAC CE is used to indicate activated/deactivated states of N secondary serving cells, and the first secondary serving cell belong to the first secondary serving cell group, and the second secondary serving cell is in an activated state (corresponding to the service expansion state) in the second activation/deactivation MAC CE, (0115-0117). 
Thus, the combination of YANG and ZHANG meets the scope of the claimed limitation as currently presented. 
Additional prior art discloses for the applicant as a references that corresponding to the claim’s limitations.

WO2011012040A1 Method for encapsulating relay-medium access control protocol data unit (r-mac pdu) and method, system and device discloses for transmitting r-mac pdu,  In a MAC PDU, the header part is in front and then the payload is received. The MAC PDU header contains multiple MAC PDU subheaders (Subheaders). The payload part contains several MAC SDUs and MAC CEs; Each MAC PDU subheader corresponds to one MAC SDU, MAC CE; and the sender will belong to a MAC Control Element (CE) of the Relay Station (RN) and/or m Relay Subordinate Terminals (R-UEs), and A MAC Service Data Unit (SDU) belonging to the RN and/or k R-UEs is encapsulated in the payload of the R-MAC PDU, m, k > l and is an integer, and sending an R-MAC PDU.
WO 2018028254 A1, an information transmission method, apparatus, and system discloses MAC sub-header corresponding to the MAC CE includes the terminal identifier information or the terminal identifier index number information, and the terminal identifier information or the terminal identifier index number information is used to indicate which terminal the control information carried in the MAC CE belongs, in addition, the MAC sub-header corresponding to the MAC CE includes the MAC CE as the indication information of the forwarded control information

US20150163695 Data transmission method and apparatus, discloses 
the MAC PDU includes a header, the MAC payloads, the identification information is a MAC CE used for bearing a UE identifier, a position of the MAC CE used for bearing the UE identifier in all MAC payloads, the plurality of subheaders is subheaders respectively corresponding to a MAC CE, and send the MAC PDU, ([023, 0033, 0036, 0046-0050], and Fig. 3]). 

d. 	US20180054814 Communication method and communications device, discloses the MAC PDU data packet includes at least one first-type MAC CE, a location of each first-type MAC CE in first-type MAC CEs in the MAC PDU data packet, a first MAC CE in the at least one first-type MAC CE carries information about secondary serving cells whose corresponding cell indexes, [008-0013, 0034-0040]). 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 21-22, and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. (International Publication No. WO 2011/015095 A1, hereinafter "D1''), in view of ZHANG et al. (U.S. Patent Application Publication No. 2018/0054814), (“D2”, hereinafter). 
As per Claim 1, D1 discloses a media access control protocol data unit (MAC PDU) transmission method ([see, e.g., the MAC PDU, and Fig. 2, (see attached machine translation page 2]), comprising: 
generating a MAC PDU by a sending device, wherein the MAC PDU comprises N media access control elements (MAC CE) ([see, e.g., A transmission device generating unit, is configured to generate encapsulated in the R-MAC PDU header, encapsulating unit, configured to encapsulate, in an R-MAC PDU payload, an R-MAC CE, and Fig. 2, (see attached machine translation page 5]), and N MAC PDU subheaders corresponding to the N MAC CEs in a one-to-one manner ([see, e.g., the R-MAC PDU subheaders in the R-MAC PDU header is in one-to-one correspondence with the order of R-MAC CE, and Fig. 15, (see attached machine translation page 15]), 
at least one MAC PDU subheader in the N MAC PDU subheaders ([see, e.g., MAC PDU header contains multiple MAC PDU subheaders, and Fig. 2, (see attached machine translation page 2]) comprises MAC CE expanded-type indication information used to indicate that a corresponding MAC CE is an expanded type of MAC CE ([see, e.g., MAC PDU header contains multiple MAC PDU subheaders, and Fig. 2, (see attached machine translation page 2]), and 
a MAC CE corresponding to the MAC PDU subheader ([see, e.g., Each MAC PDU subheader corresponds to one MAC SDU, MAC CE or padding byte in the payload, and Fig. 2, (see attached machine translation page 2]); and sending the MAC PDU by the sending device ([see, e.g., a sub-head corresponding to the MAC SDU in the MAC PDU transmitted between the existing eNB and the UE, and Fig. 4, (see attached machine translation page 2]). 
D1 doesn’t appear explicitly disclose: a MAC CE corresponding…containing the MAC CE expanded-type indication information comprises an MAC CE type index used to indicate an expansion type to which the MAC CE belongs, and N is an integer greater than or equal to 1.
However, D2 discloses a MAC CE corresponding…containing the MAC CE expanded-type indication information comprises an MAC CE type index used to indicate an expansion type to which the MAC CE belongs, and N is an integer greater than or equal to 1 ([see, e.g., each first-type MAC CE includes Ci, a value of i ranges from 1 to 7, and if the first MAC CE in the at least one first-type MAC CE carries information about secondary serving cells whose corresponding cell indexes, [0021, 0048]]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide cell indexing results system spectral efficiency and a user throughput are further improved (D2, [0005]).
As per Claims 2, 7, D1 appears to be silent to the instant claim, and D2 further discloses wherein the MAC CE expanded-type indication information is carried in a logical channel identity (LCID) field in the MAC PDU subheader, and a value of the MAC CE expanded-type indication information is an available value in a value range of a MAC CE type identity ([see, e.g., the MAC PDU data packet further includes at least one LCID, the at least one LCID is in a one-to-one correspondence with the at least one first-type MAC CE, and each first-type MAC CE includes Ci, a value of i ranges from 1 to 7, [0020-0021, 0047-0048]]).
 In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide at least one LCID results system spectral efficiency and a user throughput are further improved (D2, [0005]).
As per Claims 3, 8, D1 further discloses wherein a length of the MAC CE type index is N bytes, and N is an integer greater than or equal to 1 ([see, e.g., As shown in Figure 5, the subheader for MAC CE or padding bytes can occupy 1 byte, and Fig. 5, (see attached machine translation page 2]); or a length of the MAC CE type index is (Nx8-M) bits in N bytes, N is an integer greater than or equal to 1, M is an integer, and 1:M:7.  
As per Claims 4, 9, D1 further discloses wherein if the MAC CE type index is (Nx8-M) bits in N bytes, the MAC CE type index comprises length-expansion indication information, the length-expansion indication information occupies at least one of remaining bits of the N bytes ([see, e.g., As shown in Figure 5, the subheader for MAC CE or padding bytes can occupy 1 byte, and Fig. 5, (see attached machine translation page 2]). D1 appears to be silent to the instant claim, and D2 further discloses the length-expansion indication information is used to indicate whether a length of the MAC CE type index is expanded ([see, e.g., each first-type MAC CE includes Ci, a value of i ranges from 1 to 7, and if the first MAC CE in the at least one first-type MAC CE carries information about secondary serving cells whose corresponding cell indexes, [0021, 0048]]).
  In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide the MAC CE ranging results system spectral efficiency and a user throughput are further improved (D2, [0005]).
As per Claims 5, 10, D1 appears to be silent to the instant claim, and D2 further discloses wherein the MAC PDU is mapped to a downlink shared channel for transmission, or mapped to an uplink shared channel for transmission ([see, e.g., Bits in each MAC CE may be mapped to secondary serving cells, (which corresponding to uplink), [0192, 0239]]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide mapped to an uplink results system spectral efficiency and a user throughput are further improved (D2, [0005]).
As per Claim 6, D1 discloses a media access control protocol data unit (MAC PDU) transmission method ([see, e.g., the MAC PDU, and Fig. 2, (see attached machine translation page 2]), comprising: 
receiving a MAC PDU by a receiving device, wherein the MAC PDU comprises N media access control-control elements (MAC CE) ([see, e.g., A transmission device generating unit, is configured to generate encapsulated in the R-MAC PDU header, encapsulating unit, configured to encapsulate, in an R-MAC PDU payload, an R-MAC CE, and Fig. 2, (see attached machine translation page 5]) and N MAC PDU subheaders corresponding to the N MAC CEs in a one-to-one manner ([see, e.g., the R-MAC PDU subheaders in the R-MAC PDU header is in one-to-one correspondence with the order of R-MAC CE, and Fig. 15, (see attached machine translation page 15]), 
at least one MAC PDU subheader in the N MAC PDU subheaders ([see, e.g., MAC PDU header contains multiple MAC PDU subheaders, and Fig. 2, (see attached machine translation page 2]) comprises MAC CE expanded-type indication information used to indicate that a corresponding MAC CE is an expanded type of MAC CE ([see, e.g., MAC PDU header contains multiple MAC PDU subheaders, and Fig. 2, (see attached machine translation page 2]), and 
a MAC CE corresponding to the MAC PDU subheader ([see, e.g., Each MAC PDU subheader corresponds to one MAC SDU, MAC CE or padding byte in the payload, and Fig. 2, (see attached machine translation page 2]).
D1 doesn’t appear explicitly disclose: a MAC CE corresponding…containing the MAC CE expanded-type indication information comprises an MAC CE type index used to indicate an expansion type to which the MAC CE belongs, and N is an integer greater than or equal to 1; determining a type of the MAC CE by the receiving device according to the MAC CE expanded-type indication information and the MAC CE type index. 
 However, D2 discloses a MAC CE corresponding…containing the MAC CE expanded-type indication information comprises an MAC CE type index used to indicate an expansion type to which the MAC CE belongs, and N is an integer greater than or equal to 1([see, e.g., each first-type MAC CE includes Ci, a value of i ranges from 1 to 7, and if the first MAC CE in the at least one first-type MAC CE carries information about secondary serving cells whose corresponding cell indexes, [0021, 0048]]); and determining a type of the MAC CE by the receiving device according to the MAC CE expanded-type indication information and the MAC CE type index ([see, e.g., determining, by the first communications device, a location of each first-type MAC CE in first-type MAC CEs in the MAC PDU data packet according to the secondary serving cell corresponding to the first-type MAC CE, [0011-0015]]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide cell indexing results system spectral efficiency and a user throughput are further improved (D2, [0005]).
As per Claims 21, 22, D1 appears to be silent to the instant claim, and D2 further discloses comprising: 
one or more processors ([see, e.g., processor 510 [0352], and Fig. 10]); and 
one or more computer-readable storage media, wherein instructions are stored on the one or more computer-readable storage media ([see, e.g., a memory 520 [0352], and Fig. 10]), and 
when the instructions are executed by the one or more processors, the apparatus executes the method according to claim 1 ([see, e.g., processor 510 invokes the program code in the memory 520, to perform a communications device 500, [0352], and Fig. 10]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide mapped to an uplink results system spectral efficiency and a user throughput are further improved (D2, [0005]).
As per Claims 25, 29, D1 appears to be silent to the instant claim, and D2 further discloses wherein the MAC CE expanded-type indication information is carried in a logical channel identity (LCID) field in the MAC PDU subheader, and a value of the MAC CE expanded-type indication information is an available value in a value range of a MAC CE type identity ([see, e.g., the MAC PDU data packet further includes at least one LCID, the at least one LCID is in a one-to-one correspondence with the at least one first-type MAC CE, and each first-type MAC CE includes Ci, a value of i ranges from 1 to 7, [0020-0021, 0047-0048]]).
 In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide at least one LCID results system spectral efficiency and a user throughput are further improved (D2, [0005]).
As per Claims 26, 30, D1 further discloses wherein a length of the MAC CE type index is N bytes, and N is an integer greater than or equal to 1 ([see, e.g., As shown in Figure 5, the subheader for MAC CE or padding bytes can occupy 1 byte, and Fig. 5, (see attached machine translation page 2]); or a length of the MAC CE type index is (Nx8-M) bits in N bytes, N is an integer greater than or equal to 1, M is an integer, and 1:M:7.  
As per Claims 27, 31, D1 further discloses wherein if the MAC CE type index is (Nx8-M) bits in N bytes, the MAC CE type index comprises length-expansion indication information, the length-expansion indication information occupies at least one of remaining bits of the N bytes ([see, e.g., As shown in Figure 5, the subheader for MAC CE or padding bytes can occupy 1 byte, and Fig. 5, (see attached machine translation page 2]). D1 appears to be silent to the instant claim, and D2 further discloses the length-expansion indication information is used to indicate whether a length of the MAC CE type index is expanded ([see, e.g., each first-type MAC CE includes Ci, a value of i ranges from 1 to 7, and if the first MAC CE in the at least one first-type MAC CE carries information about secondary serving cells whose corresponding cell indexes, [0021, 0048]]).
  In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide the MAC CE ranging results system spectral efficiency and a user throughput are further improved (D2, [0005]).
As per Claims 28, 32, D1 appears to be silent to the instant claim, and D2 further discloses wherein the MAC PDU is mapped to a downlink shared channel for transmission, or mapped to an uplink shared channel for transmission ([see, e.g., Bits in each MAC CE may be mapped to secondary serving cells, (which corresponding to uplink), [0192, 0239]]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide mapped to an uplink results system spectral efficiency and a user throughput are further improved (D2, [0005]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide flexibly configure time domain resources results improve the utilization rate and throughput of time domain resources in an IAB network (D2, page 2]).

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468     

/KHALED M KASSIM/Primary Examiner, Art Unit 2468